Plaintiff in error was convicted in the superior court of Muskogee county for the crime of selling intoxicating liquor, and was sentenced to serve sixty days in the county jail and pay a fine of two hundred dollars. A trial was had before a jury composed of only six men. The record does not show that the defendant waived his right to a trial by a jury of twelve men. Under the authority of Hill v. State, 3 Okla. Crim. 686,109 P. 291; Schafer v. State, 5 Okla. Crim. 598, 115 P. 379; Dalton v.State, infra, 116 P. 954, the judgment will be reversed, and the cause remanded to the superior court of Muskogee county, with direction to grant a new trial. *Page 647